       Case 1:18-cr-00870-AT Document 28 Filed 07/03/19 Page 1 of 1




                                                     July 3, 2019


VIA ECF
The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Daniel Logan, 18 Cr. 870 (AT)


Honorable Judge Torres:
I write on behalf of my client Daniel Logan, and at the Court’s direction, to provide Your
Honor with a status report on the progress towards resolution of Mr. Logan’s case.
Neither party anticipates that Mr. Logan’s case will proceed to trial. Negotiations to
reach a disposition are ongoing, and are hoped to conclude not later than 45 days from
today.
If Your Honor requires additional information, I may be reached at the number below, or
by email at christopher_flood@fd.org.
                                             Respectfully Submitted,




                                             Christopher A. Flood
                                             Counsel for Mr. Daniel Logan


cc:    AUSA Nicholas Chiuchiolo, Esq. (ECF)
